         Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 1 of 29




Kelly M. Dermody*
Eric B. Fastiff (D.D.C. Bar No. 453854)
Michael Levin-Gesundheit*
Christopher Jordan*
LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
275 Battery Street, 29th Floor
San Francisco, CA 94111-3339
Telephone: 415.956.1000
Facsimile: 415.956.1008
kdermody@lchb.com
efastiff@lchb.com
mlevin@lchb.com
cjordan@lchb.com
Kartik Sameer Madiraju*
LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
250 Hudson Street, 8th Floor
New York, NY 10013
Telephone: 212.355.9500
Facsimile: 212.355.9592
kmadiraju@lchb.com
Counsel for Proposed Amici Curiae Eureka City Unified School District, Fairfax County Public
Schools, and San Antonio Independent School District

[Additional Counsel listed on signature page]
*Pro hac vice pending

                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

NATIONAL ASSOCIATION FOR THE                     Civil Case No. 1:20-cv-01996 (DLF)
ADVANCEMENT OF COLORED
PEOPLE, et al.,                                  BRIEF OF AMICI CURIAE,
                                                 ATLANTA PUBLIC SCHOOLS,
                      Plaintiffs,                EUREKA CITY UNIFIED
                                                 SCHOOL DISTRICT, FAIRFAX
       v.                                        COUNTY PUBLIC SCHOOLS,
                                                 and SAN ANTONIO
ELISABETH “BETSY” D. DEVOS, in                   INDEPENDENT SCHOOL
her official capacity as the United States       DISTRICT IN SUPPORT OF
Secretary of Education; UNITED                   PLAINTIFFS’ MOTION FOR
                                                 PARTIAL SUMMARY
STATES DEPARTMENT OF                             JUDGMENT
EDUCATION,

                 Defendants.
         Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 2 of 29




                                     TABLE OF CONTENTS
                                                                                                             Page


INTEREST OF AMICI CURIAE .............................................................................1
I.     INTRODUCTION ........................................................................................10
II.    ARGUMENT ................................................................................................13
       A.      The DOE Rule Will Harm Low-Income Students and Public
               Schools No Matter Which Allocation Option Amici Choose ............15
               1.       The DOE Rule’s first allocation option forces Amici to
                        divert funds away from low-income and vulnerable
                        students to private schools regardless of need. ........................16
               2.       The DOE Rule’s second allocation option would likewise
                        force Amici to divert CARES Act funds from low-income
                        students and additionally require them to abandon or
                        underfund essential programs. .................................................19
       B.      The Department of Education Rule Burdens and Restricts the
               Autonomy of Amici, Whom Congress Trusted to Make Funding
               Allocations..........................................................................................21
III.   CONCLUSION.............................................................................................24




                                                       -i-
           Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 3 of 29




                                      TABLE OF AUTHORITIES

                                                                                                                   Page
Cases
Policy and Research, LLC v. United States Dep’t of Health and Human Servs.,
  313 F. Supp. 3d 62 (D.D.C. 2018) .......................................................................14
Statutes
20 U.S.C. § 6301, et seq...........................................................................................13
34 C.F.R. § 76.665(c)(1)(i)(A).......................................................................... 12, 19
34 C.F.R. § 76.665(c)(1)(ii) .............................................................................. 12, 16
85 Fed. Reg. 39,479 (July 1, 2020) ..................................................................... 1, 15
85 Fed. Reg. 39,482 (July 1, 2020) ................................................................... 16, 19
CARES Act § 18001, 134 Stat. 564.........................................................................11
Pub. L. No. 116-136, 134 Stat. 281 (2020) ................................................................1
Title I, Part A, Department of Education,
  https://www2.ed.gov/programs/titleiparta/index.html .........................................12
Other Authorities
Fed. R. Civ. P. 7.1 ......................................................................................................2
Local Civil Rule 26.1 .................................................................................................2
Treatises
Strategic Plan, Fairfax County Public Schools, https://www.fcps.edu/about-
  fcps/strategic-plan ................................................................................................22




                                                           -ii-
        Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 4 of 29




                         INTEREST OF AMICI CURIAE
      Proposed Amici curiae are four school districts that oversee more than 400

schools, with nearly 350,000 students in their care. Each district provides

elementary and secondary education to a diverse group of children, and

administers programs that address the needs of their students regardless of income

level, primary language, disability, or specialized learning requirements. Each

district allocates federal funding based on the needs of each public and non-public

school, needs that each district is uniquely positioned to assess and understand.

Proposed Amici all depend on funding provided for in the Coronavirus Aid, Relief,

and Economic Security Act (“CARES”) Act to continue providing quality

education and support services to their students, and to ensure that they can reopen

schools safely. See Pub. L. No. 116-136, 134 Stat. 281 (2020). Proposed Amici

write to share a unique perspective on the uniformly negative impacts that the U.S.

Department of Education’s (“DOE”) Interim Final Rule will have on school

districts and students across the country, regardless of district location, size, or

composition. See CARES Act Programs: Equitable Services to Students and

Teachers in Non-Public Schools, 85 Fed. Reg. 39,479 (July 1, 2020) (“the DOE




                                           -1-
        Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 5 of 29




Rule”). Below are individual interest statements from each Proposed Amicus

school district.1

Atlanta Public Schools – Atlanta, Georgia

       Atlanta Public Schools (“APS”) is a school district serving the Atlanta

region with 91 learning sites, including 58 neighborhood schools and 3 alternative

programs, and over 52,000 students enrolled. The district has over 5,000 teachers.

APS’ mission is to ensure a caring culture of trust and collaboration, with the aim

that every one of its students will graduate ready for college and a career. APS’

goals are to create a school district where students love learning, educators inspire,

families engage, and the community trusts the system. APS has a very diverse

student population in its care. Of its more than 52,000 students, 73% are Black or

African-American, and 7.6% are Hispanic or Latinx. Nearly three-quarters of APS

students qualify for free or reduced-price meals. Over 4,000 APS students report a

disability. APS offers a wide-range of educational and support programs to its

students, such as Atlanta Virtual Academy, an online learning resource that assists

students in remedial learning and recovery of school credits. The district also has a

transition program for students enrolling in its schools after having been

homeschooled. APS provides a Social Emotional Learning program that aims to

1
 As government entities, Amici need not file disclosure statements under Federal
Rule of Civil Procedure 7.1 or Local Civil Rule 26.1. This brief was authored by
pro bono counsel from the law firm Lieff Cabraser Heimann & Bernstein, LLP.
No party contributed to the drafting or funding of this brief.
                                         -2-
        Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 6 of 29




teach students the knowledge, attitudes, and skills necessary to understand and

manage emotions, set and achieve positive goals, feel and show empathy for

others, and establish and maintain positive relationships. APS also offers a

comprehensive summer learning curriculum at several of its schools, called “Power

Up.” During the COVID-19 pandemic, APS created and continues to operate a

program called “Summer ReCharge,” which offers summer reading, technological

activities, and food distribution services to students as they learn remotely.

      As part of its plan to reopen schools safely, APS instituted the “APS Return

+ Learn” protocol that will reopen schools in phases, using a distance and online

learning model and virtual interaction with educators. APS’ broad range of

resources and programs to facilitate virtual and distance learning for its students, as

well as its reopening efforts, are in danger of being underfunded because of the

DOE Rule. APS’ students, a majority of whom is low income and in need of extra

assistance from the District, will be negatively impacted by the DOE Rule.

Eureka City Unified School District – Humboldt County, California
      Eureka City Unified School District (“Eureka City Schools”) is a district

overseeing 12 schools in the Humboldt County region of California. Eureka City

Schools have nearly 4,000 students in their care, from kindergarten to the 12th

grade (“K-12”). The district has a diverse student population: 23.5% are Hispanic

or Latinx; 5.6% are Native American; 11% are Asian-American; and 10.5%


                                          -3-
        Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 7 of 29




identify as multi-racial. Seventy percent of students in the district qualify for free

or reduced-price meals. Sixteen percent of students have a disability. Eureka City

Schools offer a wide range of educational and support programs for their students,

including an after school program that is free and open to students in kindergarten

through the eighth grade. The program involves students in academic and sports

activities from the end of the school day through 6:00PM, and provides a nutritious

meal to all participating students. Eureka City Schools created the program to care

for its most vulnerable students, and priority for enrollment is given to foster and

homeless youth, students with special academic or financial needs, and to

accommodate families with two working parents or parents who work extended

hours. The district also created an Indian Education Program whose goal is to

address the concerns and amplify the voices of the Native American community in

the district, in partnership with a Parent Advisory Committee led by parents of

Native American students.

      Eureka City Schools offers a free breakfast and lunch meal program to its

students enrolled in its after school program, which in addition to the program’s

evening meal, ensures that the district’s most vulnerable students are provided

three meals every school day.

      During the COVID-19 pandemic, the district undertook significant efforts to

create a virtual and distance learning program, so that the education of its students

                                          -4-
        Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 8 of 29




would not be interrupted. The district offers radio broadcast story-telling sessions

for elementary school students, conducted by Eureka City Schools teachers and

staff, as well as digital learning resources in academic subjects and physical

education for all students. Eureka City Schools implemented both synchronous

and asynchronous online learning, with virtual office hours so that students could

call teachers and receive assistance with schoolwork. To ensure accessibility to

online learning tools for all families, the district distributed more than 2500 laptops

to households within the district, along with more than 225 hotspots for internet

access. Eureka City Schools also changed its grading policy to reflect the impact

of the pandemic on learning and student attention capacity.

      The district began offering mental health and counseling support to students

and families of students, including a phone line operated by professional staff, and

a resource center with a food pantry, hygiene supplies, laundry vouchers, and

childcare supplies. The district provides supplies directly to students who are

unable to access the center. Eureka City Schools has also provided over 200,000

free meals to children during the pandemic, and continues to do so.

      The DOE Rule will force Eureka City Schools to divert funds away from

schools in need, and will prevent the district from reopening schools safely.




                                          -5-
        Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 9 of 29




Fairfax County Public Schools – Fairfax County, Virginia
      Fairfax County Public Schools (“FCPS”) is the largest school district in the

state of Virginia, and the tenth largest school district in the United States. It serves

Fairfax County, Virginia, with 198 schools and centers. FCPS is also Virginia’s

third largest employer, employing more than 24,000 teachers, staff, and

administrators. FCPS has over 188,000 students in its care from pre-kindergarten

through 12th grade. The district is very diverse: the student population is 27%

Hispanic or Latinx; 20% Asian; and 10% Black or African-American. FCPS

students speak over 200 languages. Nearly 30% of FCPS students are

economically disadvantaged, while 15% are reported as students with disabilities.

Twenty-seven percent of FCPS students are English Learners.

      FCPS believes that school districts can be a catalyst that transform a

community’s most valuable potential—children—and help shape a thriving future

for them. FCPS aims to foster creative thinking, a culture of caring, and lifelong

connections. The district’s mission is to inspire and empower students to meet

high academic standards, lead healthy, ethical lives, and be responsible and

innovative global citizens.

      FCPS has a variety of academic and support programs for all of its students,

and for its most vulnerable students. FCPS operates a summer program called

Summer Learning 2020, which includes a fine arts curriculum, a “Tech Adventure


                                          -6-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 10 of 29




Camp,” an extended school year program that focuses on vulnerable students,

credit recovery programs, and preschool autism classrooms. FCPS also has a

comprehensive set of resources for students with disabilities, including adapted

physical education, assistive technology services, behavior intervention services,

and assessment options for students with disabilities. FCPS provides an

afterschool program for middle school students that focuses on academic support,

social skills development, community involvement, and programs to prepare

students for the world after high school such as a driver education curriculum.

      During the COVID-19 pandemic, FCPS undertook significant efforts to

ensure that several of these resources were available virtually and online. FCPS

instituted distance-learning programs to ensure no interruption in the education of

their students—these resources took into account the needs of students with

disabilities and English learners, as well as students without reliable access to

technology. The District is also offering free breakfast and lunch meals to its

students who are studying remotely, via ‘pop-up’ distribution and pick-up centers,

drop-offs on bus routes, and meal pick-up services at schools.

      The DOE Rule will significantly hamper FCPS’ ability to provide

educational and other supporting resources to its students, and will render FCPS

unable to reopen its schools safely.




                                          -7-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 11 of 29




San Antonio Independent School District - San Antonio, Bexar County, Texas
      San Antonio Independent School District (“SAISD”) is a district overseeing

106 schools in San Antonio, Texas. SAISD has nearly 50,000 students in its care,

from kindergarten through the 12th grade. SAISD’s primary mission is to improve

the lives of children through quality education and preparation for success in

higher education. SAISD believes that every student can learn and achieve at high

levels, that the district is responsible for the education and safety of every student,

and that everyone should be treated with respect. SAISD is one of the largest

school districts in Texas, and has a very diverse student body. Ninety percent of

SAISD students are Hispanic or Latinx, and 6.3% are Black or African-American.

Ninety percent of SAISD students are economically disadvantaged. Twenty

percent of SAISD students are English Learners. More than 10% of the student

population has a disability.

      The district operates a Community Eligibility Program that provides free and

reduced-price breakfast and lunch meals to all students during the school year. To

assist families and students with additional support needs, SAISD offers social and

emotional learning programs for students, and employs district social workers that

are trained to work with children and youth. The district offers an extended day

program that provides classes and workshops to students.




                                          -8-
         Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 12 of 29




         SAISD has implemented a robust protocol to reopen its schools safely,

called Safe School Start. Under the program, SAISD implemented fully remote

and virtual learning, and provided laptop and accessibility devices to students in

need. The district is providing personal protective equipment and masks to

students free of charge, and has started a curbside a bus-stop meal drop off for all

students in remote learning programs. SAISD will be conducting daily health

checks, and implementing comprehensive cleaning and disinfecting procedures.

         SAISD will not be able to reopen safely without ensuring that it can allocate

CARES Act relief funds to the schools and students that need it the most. The

DOE Rule will impede SAISD from providing the protection, resources, and

support to its students, and will endanger the safety of its students, educators, and

staff.




                                           -9-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 13 of 29




I.    INTRODUCTION
      Proposed Amici curiae Atlanta Public Schools, Eureka City Unified School

District, Fairfax County Public Schools, and San Antonio Independent School

District are four public school districts from across the nation. They oversee more

than 400 schools and serve nearly 350,000 students. Amici write to underscore the

urgency of Plaintiffs’ request for summary judgment and to highlight the

devastating impacts on America’s most vulnerable children should the U.S.

Department of Education be permitted to execute its unlawful rule on the

Coronavirus Aid, Relief, and Economic Security (“CARES”) Act.

      Nearly eight months into the COVID-19 pandemic, every aspect of

American life has been disturbed or uprooted. More than 5.8 million people in the

United States have contracted COVID-19, including over 180,000 people who

have died as a result. Over 124,000 public schools serving grades K-12, like those

in Amici districts here, have physically closed temporarily. More than 55 million

children, most too young to comprehend this tragedy, have been impacted.

Classrooms that have historically invited kids to dream and question and strive

have been forced to pioneer new methods of socially distant or even online

learning, re-packaging an educational experience never before implemented on the

scale or with the socioeconomic diversity of students in American public schools.




                                       -10-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 14 of 29




Amici are gravely concerned about what will happen to the students, teachers, and

staff across their districts and the country without increased funding and support.

       Fortunately, Congress began responding to this crisis with the CARES Act,

creating the Education Stabilization Fund and appropriating $16.1 billion for

kindergarten through 12th grade educational institutions, like Amici here. Under

the CARES Act, school districts may apply for financial support under three funds:

(1) the Governor’s Emergency Education Relief Fund (“GEER”); (2) the

Elementary and Secondary School Emergency Relief Fund (“ESSER”); and (3) the

Higher Education Emergency Relief Fund (“HEER”). Amici are school districts

who qualify for GEER and ESSER funding. See CARES Act § 18001, 134 Stat.

564.

       Despite the clear directive of Congress, however, Defendants improperly

issued an Interim Final Rule (“DOE Rule”), which impermissibly restricted

funding allocated by Congress to K-12 public schools and diverts it to private

schools instead. The DOE Rule forces school districts such as Amici to choose one

of two methods to allocate the amount of CARES Act funds diverted to private

schools in their districts: (1) allocate based on total private school enrollment,

instead of low-income private school enrollment, which drives funding away from

the most economically disadvantaged in the area to those with the greatest

economic advantages; or (2) allocate based only on low-income private school

                                         -11-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 15 of 29




enrollment, but face restrictions not found in the CARES Act, including that it may

not fund any non-Title I school in the district2 nor any program previously funded

by state and local dollars. See 34 C.F.R. § 76.665(c)(1)(ii); (c)(1)(i)(A). The DOE

Interim Final Rule is illegal.

      Plaintiffs filed suit challenging the administrative and constitutional validity

of the DOE Rule, and filed for a preliminary injunction in light of the imminent

and irreparable harm it would cause to school districts across the country. See Dkt.

No. 35. Recognizing the urgent need to resolve the litigation and adjudicate

Plaintiffs’ claims, this Court entered an expedited briefing schedule on the merits.

See Dkt. No. 41 (and accompanying Order of August 17, 2020, by Freidrich, J.).

      Because the Rule will cause grievous harm to young people in the form of

support and staffing shortages at their schools that cannot be undone, and because

it divests authority from the districts to make spending choices focused purely on

what they deem to be in the best interests of their students, Amici urge the Court to

grant Plaintiffs’ Motion for Partial Summary Judgment.




2
  A Title I school is any school with at least 40% of the student population
qualifying as low-income, based on census poverty line data or measure such as
eligibility for free and reduced price meals. A non-Title I school is one whose
student population does not meet these low-income proportion thresholds. See
Title I, Part A, Department of Education,
https://www2.ed.gov/programs/titleiparta/index.html (last accessed August 28,
2020).
                                          -12-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 16 of 29




II.   ARGUMENT
      Since approximately March 2020 and continuing into the 2020-2021 school

year, school districts across the country have required unprecedented expenditures,

including for teacher, student, and staff personal protective equipment (“PPE”);

cleaning and disinfecting supplies; testing stations and kits; the hiring of additional

personnel to maintain social distancing principles; and all variety of technical

support for teachers and students thrust into online communication platforms.

School districts are faced with enormous unbudgeted costs, expected to top the

hundreds of billions across the country.

      In providing economic relief to school districts, Congress specified that

CARES Act funds used for equitable services3 should be allocated in accordance

with the requirements of the Elementary and Secondary Education Act (“ESEA”)

Section 1117. 20 U.S.C. § 6301, et seq. ESEA Section 1117 directs districts to

allocate equitable services funding based on the number of low-income students in

their district—this method is the traditional calculation that Amici districts employ

each year.



3
  Equitable services include: books, materials, and equipment necessary to
implement the Title I program; extended-day services; summer programs; Saturday
programs; counseling programs; computer-assisted instruction (CAI) with non-
instructional computer technicians who supervise computer labs, maintain
discipline, and escort students to and from class; home tutoring; computers and
software products; and take-home computers.
                                         -13-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 17 of 29




      The DOE Rule places additional and novel restrictions on the allocation of

CARES Act funds that make it practically impossible for public schools and low-

income students to get the resources they urgently need. Without sufficient

funding, public schools will face dire financial challenges in the coming months.

      Amici write separately to underscore the urgency of the issues presented by

this case and provide a detailed factual account of the negative impacts the CARES

Act allocation restrictions imposed by Defendants will have on Amici’s low-

income and vulnerable students.

      The Court’s prompt consideration of this matter is critical. Expedited

resolution here is well supported given the grave consequences of delayed action.

See Policy and Research, LLC v. United States Dep’t of Health and Human Servs.,

313 F. Supp. 3d 62, 67-70 (D.D.C. 2018) (allowing expedited briefing on the

merits of challenge to agency action suddenly shortening funding period for

adolescent health programs previously approved for five-year grants).

      First, the Department of Education Rule will force Amici to divert millions

of dollars away from public schools and low-income students regardless of the

allocation option they select. As a direct consequence of the Rule and its

allocation options, Amici face the prospect of underfunding or altogether

eliminating several programs needed to support students and safely reopen schools.




                                        -14-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 18 of 29




The DOE Rule will severely impact Amici’s ability to safely reopen and provide

educational, social, and health services to the students who need it the most.

      Second, the DOE Rule impermissibly narrows the autonomy and discretion

afforded to Amici by Congress. By not prescribing a specific allocation method,

Congress acknowledged that school districts are best equipped to address the needs

and funding requirements of their own students. But the DOE Rule does not give

effect to Congress’ words, and instead places limits on Amici’s discretion, and

forces them, in the throes of a pandemic, to implement a novel allocation method

and train administrators in allocation compliance, while simultaneously attempting

to ensure the safety of students and educators. See 85 Fed. Reg. 39,479 (July 1,

2020) (CARES Act). The Rule must be enjoined.

      A.     The DOE Rule Will Harm Low-Income Students and Public
             Schools No Matter Which Allocation Option Amici Choose
      Amici and school districts across the country have undertaken significant

efforts and expenditures to ensure students in their care continue their education

during the pandemic, and are now endeavoring to reopen schools safely.

Successfully reopening will require significant economic resources, especially for

public schools that are solely dependent on federal and state funds to operate.

      The statutory directive of the CARES Act was a signal from Congress to

school districts that these economic resources were forthcoming. The DOE Rule

instead takes from public schools and hundreds of thousands of vulnerable students

                                        -15-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 19 of 29




the essential funding and resources that they desperately need. Choosing either of

the two allocation methods dictated by the DOE Rule would serve only to deprive

Amici’s public schools and their students of educational resources, meal programs,

and protective equipment, thereby endangering their health and education.

      If Amici select the first option and allocate funds based on total private

school enrollment, they will be forced to divert funds away from public schools

towards private schools, even if private schools have substantially fewer students

in need. Conversely, should Amici select the second option and allocate based on

low-income enrollment alone, the DOE Rule forces Amici to not fund non-Title I

schools and underfund programs previously receiving state or local funding.

             1.    The DOE Rule’s first allocation option forces Amici to
                   divert funds away from low-income and vulnerable students
                   to private schools regardless of need.
      Under the first option, school districts are required to allocate funding to

private schools proportionally based on total private school enrollment. See 85

Fed. Reg. 39,482 (July 1, 2020); 34 C.F.R.§ 76.665(c)(1)(ii). This option does not

account for the number of low-income students in private schools, and will

negatively impact thousands of students in Amici’s public schools. Nearly half of

the students in Amici’s care are low-income and/or qualify for free or reduced-

price meals, but very few of these students attend private school.




                                        -16-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 20 of 29




      For example, Fairfax County Public Schools applied for and expects to

receive $2,037,089 from the GEER Fund, and has received $21,691,840 from the

ESSER Fund. See Declaration of Dr. Scott Brabrand, Superintendent of Fairfax

County Public Schools (“Brabrand Decl.”) at ¶¶ 10, 11. The district plans to use

these funds for essential resources and support for their students, including

personal protective equipment, curriculum resources, special education

remediation and recovery, and student registration and scheduling. Id. at ¶ 12.

The district also plans to use funds to support students with disabilities who have

an Individualized Education Program, including virtual psychological evaluation,

math and literacy software, and speech and early childhood special education

software. Id. at ¶ 13. Because so many students lack access to the Wi-Fi needed

for remote learning, the district will also be purchasing and providing 1,000 mobile

Wi-Fi units and an unlimited data plan for 5,500 Wi-Fi units for the school year, as

well as laptops and sleeves for virtual learning. Id. at ¶¶ 15, 18. Fairfax County

Public Schools will also use funds to acquire cleaning and sanitizing materials,

disinfection chemicals, and glass protective barriers. Id. at ¶¶ 16, 17.

      If they select the DOE Rule’s first option, Fairfax County Public Schools

would be forced to divert $1 million, or 5%, of ESSER funds from public schools

to private schools, even though total low-income private school enrollment is 847

students, which is only 1% of all low-income students in the district. Id. at ¶ 21.

                                         -17-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 21 of 29




      Eureka City Unified School District would be forced to divert 10% of

CARES Act funds to private schools if it selects the first allocation option, even

though only 300 students in its district are enrolled in private school, and far fewer

qualify as low-income. See Declaration of Dr. Fred Van Vleck, Superintendent of

Eureka City Unified School District (“Van Vleck Decl.”) at ¶¶ 11-13. This

diversion will render the district unable to provide laptops and wireless connection

devices for remote learning to students that need it most. Id. at ¶¶ 10, 13-14.

Because the district is operating on a remote-learning only basis, this technology

and wireless connectivity is an absolute necessity to its most vulnerable students.

Id.

      Atlanta Public Schools received $22,948,079 from the CARES Act ESSER

Fund, which it needs to provide remote learning resources for its students and to

implement social distancing and safety protocols in preparation for reopening its

schools. See Declaration of Dr. Lisa Herring, Superintendent of Atlanta Public

Schools (“Herring Decl.”) at ¶¶ 8, 10, 11. APS intends to use its funds to provide

compensatory special education services and to provide personal protective

equipment across the district. Id. at ¶¶ 11, 16. Because APS needed to use these

funds across all of its schools, it reluctantly decided to allocate its funds according

to the first option under the DOE Rule, and as a result was forced to divert $1.1

million to private school students—more than 5% of its total grant. Id. at ¶ 9. Less

                                         -18-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 22 of 29




than 0.5% of private school students within APS qualify as low-income. Id.

Because of the DOE Rule, APS allocated to private schools an amount ten times

greater than what ESEA Section 1117 and the CARES Act require. Id. at ¶ 9.

APS has determined that compliance with the DOE Rule will hamper, rather than

facilitate, district efforts to provide personal protective equipment for public

schools and low-income students. Id. at ¶ 11-13, 16. The Rule will make it

difficult for APS to provide special education for students with disabilities, and to

provide a device and wireless connectivity to every child in need. Nevertheless,

despite the restrictive options under the Rule, APS is committed to ensuring that all

of its students receive the resources and support they need. Id. at ¶¶ 11-13, 16.

             2.     The DOE Rule’s second allocation option would likewise
                    force Amici to divert CARES Act funds from low-income
                    students and additionally require them to abandon or
                    underfund essential programs.
      Under the second option provided for in the DOE Rule, school districts are

permitted to allocate funding based on the number of low-income students in

private schools, as required by the CARES Act and by Section 1117 of the ESEA.

See 85 Fed. Reg. 39,482 (July 1, 2020); 34 C.F.R § 76.665(c)(1)(i)(A). However,

should Amici select this option, wishing to restrict private school funds to students

who need it the most, the DOE Rule punishes the districts with two prohibitive

conditions: (1) districts selecting the second option may only allocate to Title I

schools, leaving non-Title I schools with nothing; and (2) districts selecting the

                                         -19-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 23 of 29




second option cannot supplant state and local dollars with CARES Act funds, it

may only supplement those funds, at a time when state and local budgets are

severely impacted by the pandemic.

      The DOE Rule’s second option would force Amici to underfund programs or

effectively eliminate services that they provided to public schools. Any non-Title I

schools in Amici’s districts would receive nothing.

      San Antonio Independent School District has applied for and expects to

receive $21,164,881 from the ESSER Fund, which it plans to use for instructional

continuity, and training to facilitate transition to remote and virtual teaching. See

Declaration of Pedro Martinez, Superintendent of SAISD (“Martinez Decl.”) at

¶ 7. SAISD chose to allocate according to the second option, leaving several of its

schools without CARES Act funds. Martinez Decl. at ¶ 10-11. With restrictions to

its funding, SAISD will need to prioritize the provision of certain programs and

resources over others, instead of being able to support all of its students and

schools. Id. at ¶ 12. To achieve this, the district will need to seek other funding

sources to ensure their COVID-19 response is aligned to meet the needs of their

students. Id. at ¶ 12. Even as the school year begins, SAISD is uncertain whether

other funding sources will be available. Id. at ¶ 13.

      Atlanta Public Schools chose the first option under the DOE Rule because

the second option would have left several of its non-Title I schools without funds,

                                         -20-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 24 of 29




where large numbers of low-income and vulnerable students are in attendance. See

Herring Decl. at ¶ 14. Eureka City Schools determined that complying with either

of the two options under the DOE Rule would widen the achievement gap between

low-income and other students. See Van Vleck Decl. at ¶ 13. Eureka City Schools

decided not to select the second option, because the severe restrictions imposed by

the second option would make it impossible to purchase the necessary technology

students in its non-Title I schools require to continue learning. Id. at ¶ 14.

      Because state and local funds were impacted by the pandemic, Atlanta

Public Schools faced reductions in school budgets, new textbook adoption was

postponed, central office expenses were significantly reduced, and various

educational initiatives planned for the 2020-2021 fiscal year were delayed

indefinitely. See Herring Decl. at ¶ 7. The DOE Rule’s second option would have

prevented APS from addressing these funding gaps; left with no alternative, APS

selected the first option and diverted money to private schools. Id. at ¶ 14.

      B.     The Department of Education Rule Burdens and Restricts the
             Autonomy of Amici, Whom Congress Trusted to Make Funding
             Allocations

      School district staff, administrators, and educators work tirelessly

throughout the year to ensure a safe and quality educational environment for

students. Their work is multifaceted and complex, and often underappreciated.

The COVID-19 pandemic has only increased their burden. While Congress acted


                                         -21-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 25 of 29




to provide some relief by passing the CARES Act, the DOE Rule does the

opposite. The DOE’s allocation scheme will create an unprecedented

administrative burden that undermines Amici’s local autonomy and expertise.

      First, the DOE Rule denies the autonomy and disregards the local expertise

of school districts who understand the needs of the schools they administer. Amici

determine allocations months in advance, using detailed strategic plans, and in

consultation with various stakeholders. For example, Fairfax County Public

Schools determines allocations based on its annual Strategic Plan. The 2019-2020

FCPS Strategic Plan aims to achieve four goals using its budget: student success,

caring culture, premier workforce, and resource stewardship.4 To achieve these

goals, the district engaged in lengthy review and consideration, and analyzed data

such as socioeconomic achievement gaps, employee retention, workplace safety,

and new programs to address student and employee needs.5

      During the COVID-19 pandemic, Amici have also developed resources

strategically, ensuring that remote learning and meal distribution is equitable and

accessible to the most vulnerable students. The DOE Rule imposes an allocation

approach that fails to account for the diversity of students and school needs in each




4
  See Strategic Plan, Fairfax County Public Schools, https://www.fcps.edu/about-
fcps/strategic-plan (last accessed August 27, 2020).
5
  Id.
                                        -22-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 26 of 29




Amicus district. The Rule forces Amici to make allocations that do not align with

data on the ground or the consensus they reach with community stakeholders.

      Second, the DOE Rule imposes a novel administrative burden on Amici that

is not required by the CARES Act or the ESEA. For example, SAISD diverted

staff resources and administrator time to address the new calculation and allocation

methods, which has consequently decreased the time available to address student

health and instructional needs ahead of reopening. See Martinez Decl. at ¶ 14.

SAISD staff will now have additional duties of administering the increased ESSER

fund allocation to private schools, while focusing on their existing role in ensuring

regulatory compliance. Id. at ¶ 15. Absent the DOE Rule, SAISD would have

made its allocations pursuant to existing ESEA and CARES Act statutory

requirements, which its staff are already trained to do. Id. at ¶ 16.

      Eureka City Schools will face the additional compliance obligation of

having to determine the demographics and poverty levels of all students enrolled in

private schools within the district. This will divert scarce resources needed at a

time Eureka City Schools is trying to ensure it can provide remote learning

technology to its students, as well as support resources such as mental health

counseling and family engagement services. See Van Vleck Decl. at ¶ 8.

      The traditional allocation methods as prescribed in the ESEA, and required

by the CARES Act, would allow Amici to address funding gaps and provide the

                                         -23-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 27 of 29




resources their students need. For example, if Atlanta Public Schools were able to

allocate its ESSER funding using traditional calculation methods, the district

would be able to close several budgetary gaps created by the loss of state and local

funding. The DOE Rule upends the allocation method prescribed by statute, and

forces Amici’s administrators to train staff on the new allocation methods, expend

time and resources to ensure compliance with the new method, and revisit funding

amounts with their schools. This administrative burden ultimately translates into

further uncertainty and frustration for parents, teachers, and students.

       But for the DOE Rule, Amici would have distributed CARES Act funds

efficiently and equitably to the schools and students that need it the most, and

would be free to prioritize the services that permit them to reopen safely. The

Department of Education Rule stymies this effort.

III.   CONCLUSION
       Congress acknowledged that Amici are best positioned to make funding

allocation decisions among their schools and students. Under the DOE Rule,

Amici and school districts nationwide will be forced to deny aid to public schools

and economically vulnerable students at a time when they are in greatest need.

The ultimate consequence will be to exacerbate the COVID-19 pandemic, and

jeopardize the health and education of countless children. It is critical the Court

act quickly to prevent this unnecessary tragedy from happening.


                                         -24-
       Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 28 of 29




      For the reasons stated above, Amici respectfully request that the Court grant

Plaintiffs’ Motion for Partial Summary Judgment. The health and educational

future of millions of children depend on it.

Dated: August 28, 2020                 Respectfully submitted,


                                       /s/ Eric B. Fastiff

                                       Kelly M. Dermody*
                                       Eric B. Fastiff (D.C. Bar No. 453854)
                                       Michael Levin-Gesundheit*
                                       Christopher Jordan*

                                       LIEFF CABRASER HEIMANN &
                                       BERNSTEIN, LLP
                                       275 Battery Street, 29th Floor
                                       San Francisco, CA 94111-3339
                                       Telephone: 415.956.1000
                                       Facsimile: 415.956.1008
                                       Kartik Sameer Madiraju*
                                       LIEFF CABRASER HEIMANN &
                                       BERNSTEIN, LLP
                                       250 Hudson Street, 8th Floor
                                       New York, NY 10013
                                       Telephone: 212.355.9500
                                       Facsimile: 212.355.9592
                                       Counsel for Proposed Amici Curiae
                                       Eureka City Unified School District,
                                       Fairfax County Public Schools, and San
                                       Antonio Independent School District

                                       /s/ Neeru Gupta
                                       Neeru Gupta*
                                       NELSON MULLINS RILEY &
                                       SCARBOROUGH LLP
                                       201 17th Street NW, Suite 1700
                                       Atlanta, GA 30363
                                       Telephone: 404.322.6109
                                       Facsimile: 404.322.6050


                                        -25-
Case 1:20-cv-01996-DLF Document 73 Filed 08/28/20 Page 29 of 29



                            Counsel for Proposed Amicus Curiae
                            Atlanta Public Schools
                            *Pro hac vice pending




                             -26-
